Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a school custodian, injured her back while moving a metal filing cabinet with a hand cart. Her application for accidental disability retirement benefits was denied on the ground that her injury was not the result of an "accident” within the meaning of the Retirement and Social Security Law. Upon review of the record, there is substantial evidence supporting respondent’s conclusion that petitioner failed to meet her burden of proving that she was injured due to an accident. In addition, we have considered petitioner’s due process arguments and find them to be without merit.
Mikoll, J. P., Mercure, White, Yesawich Jr., and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.